Citation Nr: 0901764	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for left shoulder impingement syndrome, 
postoperative, with acromioclavicular degenerative changes.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound to the left thigh, 
with injuries to Muscle Group XIV and left knee arthritis.  

3.  Entitlement to a disability rating in excess of 10 
percent for scars of the left thigh resulting from a gunshot 
wound.  

4.  Whether the February 21, 1986, rating decision that 
awarded the veteran service connection, with a noncompensable 
initial rating, for a shell fragment wound, with scarring, of 
the right distal leg and ankle, contained clear and 
unmistakable error.  

5.  Whether the February 21, 1986, rating decision that 
awarded the veteran service connection, with a noncompensable 
initial rating, for a shell fragment wound scar of the left 
knee contained clear and unmistakable error.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The veteran's case was previously before the Board in 
November 2005.  The Board remanded the case for additional 
development, to include development involving the issue of 
entitlement to service connection for phlebitis, claimed as 
secondary to gunshot wounds to the lower extremities.  The 
veteran was granted service connection for phlebitis for the 
left lower extremity and the right lower extremity by way of 
a rating decision dated in October 2007.  The veteran was 
provided notice of the rating action in February 2008.

Although the one-year period to submit a notice of 
disagreement with the rating action has not yet expired, 
there is no indication in the claims folder that the veteran 
has expressed any disagreement with the October 2007 action 
that granted service connection.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
(NOD) regarding disability compensation level separate from 
prior NOD regarding issue of service connection).  
Consequently, the Board does not have jurisdiction, at this 
time, to address any downstream element associated with the 
now service-connected phlebitis for each lower extremity.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As noted in the Introduction, the veteran's case was 
previously before the Board in November 2005.  The Board 
remanded the case for additional development in regard to the 
increased rating issues.  The Board also determined that the 
veteran had submitted a timely notice of disagreement (NOD) 
with a rating decision from September 2001 that determined 
that there was no CUE in a February 21, 1986, rating 
decision.  The veteran was to be issued a statement of the 
case (SOC) and, if he perfected a timely appeal, the two CUE 
issues should be returned to the Board for further appellate 
review.

The Appeals Management Center (AMC) issued the required SOC 
on February 8, 2008.  The veteran, through his 
representative, submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals that was received at the Nashville RO on 
April 7, 2008.  The representative's cover letter was 
addressed to the AMC.  The letter noted that there already 
was a separate appeal for different issues.  

The veteran also requested that he be afforded a video 
conference hearing.  

It appears that the RO forwarded the representative's letter 
and the VA Form 9 to the AMC; however, there is no date stamp 
from that office to indicate receipt of the correspondence.  
Ultimately, the letter and Form 9 were received at the Board 
on June 4, 2008.

The Board notes that, generally, 38 C.F.R. § 20.300 (2008) 
applies in reviewing the receipt of a NOD or substantive 
appeal in a case.  That provision provides that the NOD or 
substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless the claimant has received notice that the 
applicable VA records have been transferred to another 
office.  In that case, the NOD or substantive appeal must be 
filed with the VA office that has assumed jurisdiction over 
the applicable records.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Hunt v. Nicholson, 20 Vet. App. 
519 (2006) that essentially provides for the tolling of the 
time limit to submit a substantive appeal in a situation 
where the appeal is misfiled.  That particular case involved 
a veteran filing a timely appeal with the Board instead of 
the RO that issued the SOC.  The Court determined that the 
appeal was timely filed, the veteran expressed his clear 
intent to appeal the denial of his claim, and that he sought 
further review of his claim.  Hunt, 20 Vet. App. at 525.  

The same factors are present in this case.  The veteran had 
60 days from February 8, 2008, to submit his appeal.  His 
appeal was date stamped as received at the RO on April 7, 
2008.  Thus the appeal was timely.  He expressed his intent 
to appeal and clearly expressed his intent for further review 
by asking for a Board video conference hearing.  The Board 
finds that the veteran's appeal is timely.

In light of the above determination, and the veteran's 
request for a video conference hearing, his case must be 
remanded to afford him the opportunity to prepare for the 
hearing.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
transferred to the Nashville RO and the 
veteran should be scheduled for a video 
conference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The veteran and his 
representative should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, codified at 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


